

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT, dated as of September 21, 2010 (this
“Agreement”), is by and between ENER1, INC., a Florida corporation (the
“Company”), and ENER1 GROUP, INC., a Florida corporation (the “Investor”).


On the terms and subject to the conditions set forth in this Agreement, the
Company wishes to sell to the Investor, and the Investor wishes to purchase from
the Company, for an aggregate purchase price of $20,000,000 (the “Purchase
Price”), (i) 5,665,723 shares (the “Shares”) of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), (ii) a warrant in the form attached
hereto as Exhibit A, exercisable into 910,000 shares of Common Stock at a
purchase price of $3.53 per share (the “Class C Warrant”) and (iii) a warrant in
the form attached hereto as Exhibit B, exercisable into 1,516,670shares of
Common Stock at a purchase price of $4.46 per share (the “Class D Warrant” and,
together with the Class C Warrant, the “Warrants”). The shares of Common Stock
issuable under the Warrants are sometimes referred to herein as the “Warrant
Shares”, and the Shares, the Warrants and the Warrant Shares are sometimes
referred to herein as the “Securities”.


In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Investor hereby agree as follows:


1.       DEFINITIONS.  Capitalized terms used in this Agreement and not
otherwise defined have the respective meanings indicated on Annex I hereto. All
definitions contained in this Agreement are applicable to the singular and
plural forms of the terms defined.


2.       PURCHASE AND SALE OF SHARES.  Upon the terms and subject to the
satisfaction (or waiver by the appropriate party) of the conditions set forth
herein, the Company agrees to sell, and the Investor agrees to purchase, the
Shares and the Warrants for the Purchase Price.  The date on which the closing
of such purchase and sale occurs (the “Closing”) is hereinafter referred to as
the “Closing Date”.  The Closing will be deemed to occur when (A) this Agreement
and the other Transaction Documents have been executed and delivered by the
Company and the Investor, (B) each of the conditions to the Closing described in
this Agreement has been satisfied or waived as specified therein, and (C)
payment of the Purchase Price has been made by wire transfer of immediately
available funds against delivery of certificates representing the Shares and the
Warrants, respectively.


3.       REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.


The Investor hereby represents and warrants to the Company and agrees with the
Company that, as of the Execution Date:


3.1            Authorization; Enforceability.  The Investor is duly and validly
organized, validly existing and in good standing under the laws of the state of
Florida, with the requisite corporate power and authority to purchase the Shares
and Warrants and to execute and deliver this Agreement and the other Transaction
Documents to which it is a party.  This Agreement constitutes, and upon the
execution and delivery thereof, each other Transaction Document to which the
Investor is a party will constitute, the Investor’s valid and legally binding
obligation, enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.


3.2            Accredited Investor; No Public Sale or Distribution.  The
Investor (i) is an “accredited investor” as that term is defined in Rule 501 of
Regulation D, (ii) was not formed or organized for the specific purpose of
making an investment in the Company, and (iii) is acquiring the Securities being
purchased by it solely for its own account and not with a present view to the
public resale or distribution of all or any part thereof.

 
-1-

--------------------------------------------------------------------------------

 


3.3            Information.  The Company has, prior to the Execution Date,
provided the Investor with information regarding the business, operations and
financial condition of the Company and the Company Subsidiaries and has, prior
to the Execution Date, granted to the Investor the opportunity to ask questions
of and receive answers from representatives of the Company, including its
officers, directors, employees and agents, concerning the Company in order to
enable the Investor to make an informed decision with respect to its investment
in the Securities. The Investor has such knowledge and experience in business
and financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Shares. The Investor
understands that its investment in the Securities involves a high degree of
risk, and represents that it can bear the economic risk of a total loss of its
investment in the Securities. The Investor has sought such accounting, legal,
and tax advice that it has considered necessary to make an informed investment
decision with respect to its purchase of the Securities.


3.4            Limitations on Disposition.  The Investor acknowledges that the
Securities have not been and are not being registered under the Securities Act
and may not be transferred or resold without registration under the Securities
Act or unless pursuant to an exemption therefrom.


3.5           Legend.  The Investor understands that the certificates
representing the Securities may bear at issuance a restrictive legend in
substantially the following form:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and may not be offered for sale or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with respect thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.”


Notwithstanding the foregoing, the Investor and the Company agree that, as long
as (A) the resale or transfer of any of the Securities has been made pursuant to
an effective registration statement, (B) such Securities have been sold pursuant
to Rule 144, subject to receipt by the Company of customary documentation
reasonably acceptable to the Company in connection therewith, or (C) such
Securities are eligible for resale under Rule 144 without any limitations on the
number of such Securities which may be sold, such Securities shall be issued
without any legend or other restrictive language and, with respect to
outstanding Securities upon which such legend is stamped, the Company shall
instruct its transfer agent to issue replacement Securities without such legend
to the holder upon request (but in no event later than the third (3rd) Business
Day following such request).


3.6           Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations and
warranties of the Investor set forth in this Section 2 in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.  The Investor acknowledges that it did not purchase the
Securities based upon any advertisement in any publication of general
circulation.


3.7           Fees. The Investor has not agreed to pay any compensation or other
fee, cost or related expenditure to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.


3.8           No Conflicts.  The execution and performance of this Agreement and
the other Transaction Documents to which it is a party do not conflict in any
material respect with any agreement to which the Investor is a party or is
bound, any court order or judgment applicable to the Investor, or the
organizational documents of the Investor, except for such conflicts which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Company or the ability of such Purchaser to perform its
obligations hereunder.


3.9           No Governmental Review.  The Investor understands that no federal
or state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon the
accuracy of any information provided to the Investor or made any findings or
determinations as to the merits of the offering of the Securities.


4.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to the Investor and agrees with the Investor that, as of
the Execution Date:

 
-2-

--------------------------------------------------------------------------------

 


4.1            Organization, Good Standing and Qualification.  Each of the
Company and the Company Subsidiaries is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite power and authority to carry on its business
as now conducted.  Each of the Company and the Company Subsidiaries is duly
qualified to transact business and is in good standing in each jurisdiction in
which it conducts business except where the failure so to qualify has not had or
would not reasonably be expected to have a Material Adverse Effect.


4.2            Authorization; Consents.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents, and to issue and sell the Securities to the Investors in
accordance with the terms hereof.  All corporate action on the part of the
Company by its officers, directors and shareholders necessary for the
authorization, execution and delivery of, and the performance by the Company of
its obligations under, the Transaction Documents has been taken, and no further
consent or authorization of the Company, the Board of Directors, shareholders or
any other Person is required.  The Board of Directors has determined that the
sale and issuance of the Shares and the Warrants, and the consummation of the
other transactions contemplated hereby, are in the best interests of the
Company.


4.3            Enforcement.  This Agreement has been duly executed and delivered
by the Company and, at the Closing, the Company will have duly executed and
delivered each of the other Transaction Documents. This Agreement constitutes
and, as of the Closing, each of the other Transaction Documents will constitute,
the valid and legally binding obligations of the Company, enforceable against
the Company in accordance with their respective terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.


4.4           Valid Issuance; No Registration.  The Shares are duly authorized
and, at the Closing, shall be validly issued, fully-paid and non-assessable,
free and clear of any Liens imposed by or through the Company. The Warrants are
duly authorized and, at the Closing, shall be validly issued, free and clear of
any Liens imposed by or through the Company. The Warrant Shares are duly
authorized and, upon exercise of the Warrants and receipt by the Company of the
exercise price therefor, shall be validly issued, fully-paid and non-assessable,
free and clear of any Liens imposed by or through the Company. Assuming the
accuracy of the Investor’s representations contained herein, the issuance and
sale of the Securities under this Agreement will not require registration under
the Securities Act and will be effected in compliance with all applicable
federal and state securities laws.


4.5           No Conflict.  The (i) execution, delivery and performance of this
Agreement and the other Transaction Documents and (ii) consummation of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Securities) will not (x) result in any violation of any
provisions of the Company’s charter, bylaws or any other governing document or
in a default under any provision of any Material Contract to which the Company
or Company Subsidiary is a party or by which it or any of its Property is bound,
(y) result in any violation of any provision of any Governmental Requirement
applicable to the Company or Company Subsidiary or (z) conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument or contract or an event which
results in the creation of any Lien upon any assets of the Company or of any
Company Subsidiary.


4.6           Disclosure Documents; Financial Statements.  The Company is
subject to the reporting requirements of the Exchange Act and, the Company has
filed with the Commission all SEC Documents that the Company was required to
file with the Commission on or after December 31, 2009.  Each SEC Document filed
on or after December 31, 2009, as of the date of the filing thereof with the
Commission (or if amended or superseded by a filing prior to the Execution Date,
then on the date of such amending or superseding filing), complied in all
material respects with the requirements of the Securities Act or Exchange Act,
as applicable, and, as of the date of such filing (or if amended or superseded
by a filing prior to the Execution Date, then on the date of such filing), and
did not contain an untrue statement of material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  All
documents required to be filed as exhibits to the SEC Documents filed on or
after December 31, 2009 have been filed as required.  As of their respective
dates, the financial statements of the Company included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto. Such financial statements have been prepared in accordance with
GAAP consistently applied at the times and during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
adjustments).

 
-3-

--------------------------------------------------------------------------------

 


4.7           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of (a) 235,714,286 shares of Common Stock,
of which as of the date hereof, 151,660,747shares are issued and outstanding,
7,060,064 shares are reserved for issuance pursuant to the Company’s incentive
compensation employee and stock purchase plans and 69,160,041  shares are
reserved for issuance pursuant to securities exercisable or exchangeable for, or
convertible into, shares of Common Stock, and (b) 5,000,000 shares of preferred
stock, $0.01 par value per share, of which none are issued and outstanding as of
the date hereof.  All of such outstanding shares have been validly issued and
are fully paid and non-assessable.


4.8           No General Solicitation; Placement Agent.  Neither the Company,
nor any of the Company Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company has not engaged any placement agent or
other agent in connection with the sale of the Securities.


4.9           Material Adverse Change; Taxes; Litigation.


4.9.1           Since the date of the Company’s most recent financial statements
contained in the Disclosure Documents, there has been no (i) material adverse
change to the business, operations, properties, financial condition or results
of operations of the Company and the Company Subsidiaries taken as a whole since
the date of the most recent financial statements contained in the Disclosure
Documents or (ii) change by the Company in its accounting principles, policies
and methods except as required by changes in GAAP.
 
4.9.2           Each of the Company and the Company Subsidiaries has prepared in
good faith and duly and timely filed all tax returns required to be filed by it
and such returns are complete and accurate in all material respects, and has
paid all taxes required to have been paid by it, except for taxes that it
reasonably disputes in good faith or the failure of which to pay has not had or
would not reasonably be expected to have a Material Adverse Effect
 
4.9.3          Neither the Company nor any Company Subsidiary is the subject of
any pending or, to the Company’s knowledge, threatened inquiry, investigation or
administrative or legal proceeding by the Internal Revenue Service, the taxing
authorities of any state or local jurisdiction, the Commission, any state
securities commission or other Governmental Authority.
 
4.9.4           There is no material claim, litigation or administrative
proceeding pending, or, to the Company’s knowledge, threatened or contemplated,
against the Company or any Company Subsidiary, or against any current officer,
director or employee of the Company or any such Company Subsidiary in connection
with such Person’s employment therewith.  Neither the Company nor any Company
Subsidiary is a party to or subject to the provisions of, any order, writ,
injunction, judgment or decree of any court or Government Authority which has
had or would reasonably be expected to have a Material Adverse Effect.
 
4.10         Intellectual Property.  The Company and the Company Subsidiaries
own, free and clear of claims or rights or any other Person, with full right to
use, sell, license, sublicense, dispose of, and bring actions for infringement
of, or, to the knowledge of the Company, have acquired licenses or other rights
to use, all Intellectual Property necessary for the conduct of their respective
businesses as presently conducted (other than with respect to software which is
generally commercially available and open source software which may be subject
to one or more “general public” licenses), except for Intellectual Property as
to which the failure to own or license would not reasonably be expected to have
a Material Adverse Effect.

 
-4-

--------------------------------------------------------------------------------

 


4.11         Environment.  Except as disclosed in the Disclosure Documents, the
Company and the Company Subsidiaries have no liabilities under any Environmental
Law, nor, to the Company’s knowledge, do any factors exist that are reasonably
likely to give rise to any such liability, affecting any of the properties owned
or leased by the Company or any Company Subsidiary that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any Company Subsidiary has violated any
Environmental Law applicable to it now or previously in effect, other than such
violations or infringements that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.


4.12         Money Laundering.  The operations of the Company and the Company
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, and other applicable
money laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit, proceeding or
inquiry by or before any Governmental Authority involving the Company or any of
the Company Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.


4.13         OFAC.  Neither the Company nor any Company Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any Company Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any Company Subsidiary, joint venture partner or other Person, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.


4.14         Sarbanes-Oxley Act; Internal Controls and Procedures.  The Company
is in compliance with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002, as amended, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the Effective
Date.  The Company maintains internal accounting controls, policies and
procedures, and such books and records, as are reasonably designed to provide
reasonable assurance that (i) all transactions to which the Company or any
Company Subsidiary is a party or by which it is bound are effected by a duly
authorized employee or agent of the Company, supervised by and acting within the
scope of the authority granted by the Company’s senior management and/or by the
Board of Directors; (ii) the recorded accounting of the Company’s consolidated
assets is compared with existing assets at regular intervals; and (iii) all
transactions to which the Company or any Company Subsidiary is a party, or by
which its properties are bound, are recorded (and such records maintained) in
accordance with all Governmental Requirements and as may be necessary or
appropriate to ensure that the financial statements of the Company are prepared
in accordance with GAAP.


4.15         Insurance.  The Company maintains insurance for itself and the
Company Subsidiaries in such amounts and covering such losses and risks as are
reasonably sufficient and customary in the businesses in which the Company and
the Company Subsidiaries are engaged.


4.16         Property.  Except as disclosed in the Disclosure Documents, the
Company and the Company Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and the
Company Subsidiaries, in each case, except as disclosed in the Disclosure
Documents, free and clear of all Liens, encumbrances and defects except such as
do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
the Company Subsidiaries.  Any real property and facilities held under lease by
the Company and any of the Company Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and the Company Subsidiaries.


4.17         Investment Company.  Neither the Company nor the Company
Subsidiaries is or, after giving effect to the offering and sale of the Shares
and the application of the proceeds thereof, will become an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

 
-5-

--------------------------------------------------------------------------------

 


5.            COVENANTS OF THE COMPANY AND THE INVESTOR.


5.1           Use of Proceeds.  The Company shall use the proceeds from the sale
of the Securities for working capital and general corporate purposes.


5.2           Limitations on Disposition of Securities by Investor.  The
Investor shall not sell, transfer, assign or dispose of any Securities, unless:
 
(a)             there is then in effect an effective registration statement
under the Securities Act covering such proposed disposition and such disposition
is made in accordance with such registration statement; or


(b)             the Investor has notified the Company in writing of any such
disposition, and furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such Securities under the Securities Act; provided, however, that no such
opinion of counsel will be required (A) if the sale, transfer, assignment or
disposition is made to an Affiliate of the Investor, (B) if the sale, transfer,
assignment or disposition is made pursuant to Rule 144 and the Investor provides
the Company with evidence reasonably satisfactory to the Company that the
proposed transaction satisfies the requirements of Rule 144, (C) if such
Securities are eligible for resale under Rule 144 without any limitations on the
number of such Securities which may be sold or (D) if in connection with a bona
fide pledge or hypothecation of any Securities under a financing arrangement
with a broker-dealer or other financial institution (provided that such opinion
shall be required in connection with the sale of any such Securities by such
broker-dealer or other financial institution following the Investor’s default
under any such margin arrangement).


5.3           No Integrated Offering.  None of the Company, the Company
Subsidiaries, any of their Affiliates, or any Person acting on their behalf
shall, directly or indirectly, make any offers or sales of any security or
solicit any offers to buy any security, which will be integrated with the sale
of the Shares in a manner which would require the registration of the Shares
under the Securities Act or require stockholder approval under the rules and
regulations of the Principal Market, and the Company will take all action that
is appropriate or necessary to assure that its offerings of other securities
will not be integrated with the offering of the Shares contemplated by this
Agreement for purposes of the Securities Act and the rules and regulations of
the Principal Market.


6.            CONDITIONS TO CLOSING.


6.1          Conditions to the Investor’s Obligations at the Closing.  The
Investor’s obligations to effect the Closing, including, without limitation, its
obligation to purchase the Shares and the Warrants, are conditioned upon the
fulfillment (or waiver by the Investor in its sole and absolute discretion) of
each of the following events as of the Closing Date, and the Company shall use
commercially reasonable efforts to cause each of such conditions to be
satisfied:


6.1.1           the representations and warranties of the Company set forth in
this Agreement and in the other Transaction Documents shall be true and correct
in all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);


6.1.2           the Company shall have complied with or performed in all
material respects all of the agreements, obligations and conditions set forth in
this Agreement and in the other Transaction Documents that are required to be
complied with or performed by the Company on or before the Closing;


6.1.3           the Company shall have executed and delivered to the Investor a
certificate representing the Shares and a certificate representing the Warrants
being purchased by the Investor at the Closing; and


6.1.4           there shall be no injunction, restraining order or decree of any
nature of any court or Governmental Authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents.

 
-6-

--------------------------------------------------------------------------------

 


6.2          Conditions to Company’s Obligations at the Closing.  The Company’s
obligations to effect the Closing with the Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:


6.2.1           the representations and warranties of the Investor set forth in
this Agreement and in the other Transaction Documents to which it is a party
shall be true and correct in all material respects as of such date as if made on
such date (except that to the extent that any such representation or warranty
relates to a particular date, such representation or warranty shall be true and
correct in all material respects as of that date);


6.2.2           the Investor shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by the Investor on or before the
Closing;


6.2.3           the Investor shall have delivered to the Company the Purchase
Price for the Securities being purchased by it at the Closing by wire transfer
of immediately available funds; and


6.2.4           there shall be no injunction, restraining order or decree of any
nature of any court or Governmental Authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents.


7.            MISCELLANEOUS.


7.1            Survival; Severability.  The representations, warranties,
covenants and indemnities made by the parties herein and in the other
Transaction Documents shall survive the Closing notwithstanding any due
diligence investigation made by or on behalf of the party seeking to rely
thereon. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.


7.2           Successors and Assigns, Assignment.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Investor may assign its
rights and obligations hereunder in connection with any private sale or transfer
of the Securities in accordance with the terms hereof, as long as, as a
condition precedent to such transfer, the transferee executes an acknowledgment
agreeing to be bound by the applicable provisions of this Agreement, in which
case the term “Investor” shall be deemed to refer to such transferee as though
such transferee were an original signatory hereto.  The Company may not assign
its rights or obligations under this Agreement except in connection with the
merger involving, or sale of substantially all of the assets of, the Company.


7.3           No Reliance.  Each party acknowledges that (i) it has such
knowledge in business and financial matters as to be fully capable of evaluating
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, (ii) it is not relying on any advice or
representation of any other party in connection with entering into this
Agreement, the other Transaction Documents or such transactions (other than the
representations made in this Agreement or the other Transaction Documents),
(iii) it has not received from any other party any assurance or guarantee as to
the merits (whether legal, regulatory, tax, financial or otherwise) of entering
into this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder, and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and,
if applicable, on the advice of such advisors, and not on any view (whether
written or oral) expressed by any other party.

 
-7-

--------------------------------------------------------------------------------

 


7.4          Governing Law; Jurisdiction; Waiver of Jury Trial.  (a)  This
Agreement shall be governed by and construed under the laws of the State of New
York applicable to contracts made and to be performed entirely within the State
of New York. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the City and County of New York for
the adjudication of any dispute hereunder or any other Transaction Document or
in connection herewith or therewith or with any transaction contemplated hereby
or thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.


(b)           Each party to this Agreement acknowledges and agrees that any
dispute or controversy that may arise under this Agreement or the other
Transaction Documents is likely to involve complicated and difficult issues and,
therefore, each party hereby irrevocably and unconditionally waives any right
such party may have to a trial by jury in respect of any litigation directly or
indirectly arising out of or relating to this agreement, or the breach,
termination or validity of this Agreement or the other Transaction Documents, or
the transactions contemplated hereby or thereby. Each party to this Agreement
certifies and acknowledges that (i) no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver, (ii) each
such party understands and has considered the implications of this waiver, (iii)
each such party makes this waiver voluntarily, and (iv) each such party has been
induced to enter into this agreement by, among other things, the mutual waivers
and certifications in this Section 7.4(b).


7.5          Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, and
all of which together shall constitute one and the same instrument. An executed
counterpart of this Agreement may be delivered by verifiable facsimile
transmission or by email in a suitable electronic format.


7.6          Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.


7.7          Notices.  Any notice, demand or request required or permitted to be
given by the Company or the Investor pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to an overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:


If to the Company:


Ener1, Inc.
1540 Broadway, Suite 25C
New York, NY 10036
 
Attn:
Chief Financial Officer

 
Tel:
(212) 920-3500

 
Fax:
(212) 920-3510



If to the Investor:


Ener1 Group, Inc.
1540 Broadway, Suite 25C
New York, NY 10036
 
Attn:
Chief Executive Officer

 
Tel:
(212) 920-3500

 
Fax:
(212) 920-3510

 
 
-8-

--------------------------------------------------------------------------------

 


Any party hereto may change its address for notice by sending notice in
accordance with this Section 7.7.


7.8           Expenses.  Each of the Company and the Investor shall pay all
costs and expenses that it incurs in connection with the negotiation, execution,
delivery and performance of this Agreement or the other Transaction Documents.


7.9           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties.  Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended except pursuant to a written instrument executed by
the Company and the Investor. Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.


[Signature Pages Follow]

 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
Agreement as of the date first-above written.


ENER1, INC.


By:
_______________________________
   
Name:
   
Title:
       
ENER1 GROUP, INC.
       
By:
______________________________
   
Name:
   
Title:
 


 
-10-

--------------------------------------------------------------------------------

 

Annex I to
Securities Purchase Agreement


Definitions


The following terms, when used in the attached Note Purchase Agreement (the
“Agreement”), have the respective meanings indicated:


“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.


“Board of Directors” means the Company’s board of directors.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.


“Closing” and “Closing Date” have the respective meanings specified in Section 2
of this Agreement.


“Commission” means the Securities and Exchange Commission and any successor
agency or organization.


“Common Stock” has the meaning specified in the recitals to this Agreement.


“Company Subsidiary” means a Subsidiary of the Company.


“Disclosure Documents” means all SEC Documents filed with the Commission at
least three (3) Business Days prior to the Execution Date.


“Effective Date” means the date of this Agreement.


“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Execution Date” means the date of this Agreement.


“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission.  Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.

 
-11-

--------------------------------------------------------------------------------

 


“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity or agency exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.


“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.


“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.


“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).


“Material Adverse Effect” means an effect on (i) the consolidated business,
properties, assets, operations, results of operations or financial condition of
the Company and the Company Subsidiaries taken as a whole, or (ii) the ability
of the Company to perform its obligations under this Agreement or the other
Transaction Documents that, in any such case, is material and adverse.
 
“Material Contracts” means, as to the Company and the Company Subsidiaries, any
agreement required pursuant to or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.


“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.


“Principal Market” means the principal exchange, market or quotation system on
which the Common Stock is listed, traded or quoted.


“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).


“Purchase Price” has the meaning specified in Section 2.


“Regulation D” has the meaning specified in the recitals to this Agreement.


“Rule 144” means Rule 144 under the Securities Act or any successor provision.
 
“SEC Documents” means all reports, forms, schedules, registration statements and
definitive proxy statements filed by the Company with the Commission.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 
-12-

--------------------------------------------------------------------------------

 


“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.


“Transaction Documents” means (i) this Agreement, (ii) the Warrants and (iii)
any other agreement or instrument executed and delivered by or on behalf of the
Company at the Closing in connection with the transactions contemplated by this
Agreement.

 
-13-

--------------------------------------------------------------------------------

 